
	
		II
		110th CONGRESS
		1st Session
		S. 1709
		IN THE SENATE OF THE UNITED STATES
		
			June 27, 2007
			Mr. Biden (for himself,
			 Mr. Specter, Mr. Alexander, Mr.
			 Carper, Mr. Cardin,
			 Mr. Cochran, Mr. Kennedy, Mr.
			 Kerry, Mr. Levin, and
			 Mr. Obama) introduced the following bill;
			 which was read twice and referred to the Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the National Underground Railroad Network to
		  Freedom Act of 1998 to provide additional staff and oversight of funds to carry
		  out the Act, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 National Underground Railroad Network
			 to Freedom Reauthorization Act of 2007.
		2.Hiring staff for
			 the National Underground Railroad NetworkSection 3 of the National Underground
			 Railroad Network to Freedom Act of 1998 (16 U.S.C. 469l–1) is amended by
			 striking subsection (d) and inserting the following:
			
				(d)StaffThe
				Secretary shall appoint at least 8 full-time equivalent staff to assist the
				Secretary in carrying out duties under this Act, including providing oversight
				of the grant program established under section
				4.
				.
		3.Authorization of
			 appropriationsThe National
			 Underground Railroad Network to Freedom Act of 1998 (16 U.S.C. 469l et
			 seq.) is amended—
			(1)in section 4 (16
			 U.S.C. 469l–2), by striking subsection (d); and
			(2)by
			 adding at the end the following:
				
					5.Authorization of
				appropriations
						(a)In
				generalThere is authorized to be appropriated for each fiscal
				year to carry out this Act $2,500,000.
						(b)AllocationOf
				the amounts made available under subsection (a)—
							(1)$2,000,000 shall
				be allocated to carry out section 3; and
							(2)$500,000 shall be allocated to carry out
				section 4.
							(c)LimitationAny
				amounts made available under this section shall be made available only to the
				Secretary to carry out the responsibilities of the Secretary under this
				Act.
						(d)AvailabilityAmounts
				made available under this section shall remain available until
				expended.
						.
			4.Effective
			 DateThe amendments made by
			 sections 2 and 3 shall take effect at the beginning of the next fiscal year
			 after the date of enactment of this Act.
		
